                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-cv-22682-BLOOM/Reid

PAUL SIMPLICE,

          Petitioner,

v.

UNITED STATES OF AMERICA,

          Respondent.
                                        /

                                               ORDER

          THIS CAUSE is before the Court upon Petitioner Paul Simplice’s (“Petitioner”) filing,

which the Court construes as a motion for relief pursuant to the First Step Act of 2018, ECF No.

[20] (“Motion”), filed on March 4, 2020. The Court has reviewed the Motion, the record in this

case and in Petitioner’s underlying criminal case,1 and the applicable law, and is otherwise fully

advised. For the reasons set forth below, the Motion is denied.

          On February 14, 2020, Petitioner filed a Motion to Transfer requesting that he be

transferred from the facility in which he is currently housed to FDC Miami so he could be closer

to his ailing mother. ECF No. [14]. On the same day, the Court issued an Omnibus Order denying

the Motion to Transfer and explaining that determinations on inmate placement are solely within

the discretion of the Bureau of Prisons. ECF No. [16]; see 18 U.S.C. § 3621. Petitioner now files

the instant Motion requesting that he be placed on home confinement for the remainder of his

sentence, pursuant to “the new Bill that was past [sic] last year,” so that he can be near his children

and his sick mother. ECF No. [20].



1
    United States v. Simplice, No. 13-CR-20353-002-BB.
                                                             Case No. 18-cv-22682-BLOOM/Reid


       “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,

106 (1976)). In applying this rule of liberal construction to pro se Petitioner’s Motion, the Court

construes the Motion as one requesting a modification to Petitioner’s current sentence under the

First Step Act of 2018 (“First Step Act”).

       “The authority of a district court to modify an imprisonment sentence is narrowly limited

by statute.” United States v. Phillips, 597 F.3d 1190, 1194 (11th Cir. 2010); see also United States

v. Maiello, 805 F.3d 992, 999-1000 (11th Cir. 2015) (stating that a court may modify a final

sentence only when one of the limited exceptions in § 3582(c) applies). One such narrow exception

to the general prohibition against modifying a previously-imposed sentence is found in 18 U.S.C.

§ 3582(c)(1)(B), which provides that “the court may modify an imposed term of imprisonment to

the extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

Procedure.”

       The Fair Sentencing Act of 2010 (“Fair Sentencing Act”) was passed to reduce the disparity

in treatment of cocaine base and powder cocaine offenses. See Dell v. United States, 710 F.3d

1267, 1271 (11th Cir. 2013) (acknowledging disparity). Section 2 of the Fair Sentencing Act

modified the statutory penalties under 21 U.S.C. §§ 841(b)(1)(A) & (B), and increased the quantity

of crack cocaine that triggered mandatory minimum penalties. However, the Fair Sentencing Act

was not made retroactively applicable until passage of the First Step Act on December 21, 2018.

The only portion of the First Step Act that expressly permits a Court to reduce a previously

imposed sentence is § 404, which allows (but does not require) courts to retroactively apply certain

provisions of the Fair Sentencing Act on the statutory penalties for offenses involving a cocaine




                                                 2
                                                             Case No. 18-cv-22682-BLOOM/Reid


base. Section 404(b) of the First Step Act expressly permits the Court to impose a reduced sentence

as if §§ 2 or 3 of the Fair Sentencing Act were in effect at the time the covered offense was

committed. Pub. L. No. 115-391, 132 Stat. 5194. A “‘covered offense’ means a violation of a

Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010, . . . that was committed before August 3, 2010.” Id.

       As such, the changes in the statutory penalties under 21 U.S.C. §§ 841(b)(1)(A) & (B)

apply retroactively to a sentence rendered prior to the effective date of the Fair Sentencing Act.

The authority to reduce a sentence under the First Step Act applies only to (1) federal crack cocaine

offenses, (2) committed prior to August 3, 2010, (3) for which the Fair Sentencing Act modified

the statutory penalty range. Here, Petitioner is not eligible for relief under the First Step Act

because the offense for which he was convicted does not involve crack cocaine, as Petitioner was

convicted of possession of a firearm by a convicted felon. See United States v. Simplice, No. 13-

CR-20353-002-BB, ECF No. [135]. Further, Petitioner committed the charged offense on

December 19, 2012 — well after the August 3, 2010, requirement. See id. As such, the First Step

Act affords Petitioner no relief here. Therefore, Petitioner’s Motion is denied.

       Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s Motion, ECF No. [20],

is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 6, 2020.




                                                      ____________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

Copies to:



                                                 3
                                                     Case No. 18-cv-22682-BLOOM/Reid



Counsel of Record

Paul Simplice
05175-104
Bennettsville Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 52020
Bennettsville, SC 29512




                                                 4
